Citation Nr: 1230344	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than December 22, 2008 for the grant of entitlement to Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from December 1957 to July 1971, from May 1984 to December 1984, and from May 1985 to March 1986.  He died in November 2007.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted DIC benefits effective January 6, 2009, with a payment date of February 1, 2009.  

In February 2009, the RO granted an earlier effective date of December 22, 2008 for DIC benefits, with a payment date of January 1, 2009, based on receipt of an informal claim for benefits received on said date.  The appellant filed a Notice of Disagreement (NOD) regarding the effective date assigned for the disability later that month, asserting that the effective date should be the date of her husband's death.  The RO continued to deny the claim and issued a Statement of the Case (SOC) in January 2010.  The appellant subsequently perfected her appeal in February 2010.   

The Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system in this case.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2011 Informal Hearing Presentation, the appellant's representative contends that the appellant is entitled to an earlier effective date - i.e., the date of the Veteran's death - on the basis that she applied for and has been in receipt of Social Security survivor benefits since the death of her husband.  

As noted by the appellant's representative, the Court of Appeals for Veterans Claims (Court) has held that any form filed with the Social Security Administration (SSA) requesting survivor's benefits by the appellant would suffice to warrant an earlier effective date for DIC benefits with VA.  See Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009); see also 38 C.F.R. § 3.153.  

The appellant's representative has submitted pages from a Social Security Inquiry reflecting the appellant's receipt of benefits.  It is notable that the Veteran's social security number is included on the form, and the Beneficiary Identification Code (BIC) indeed reflects that the appellant is currently receiving benefits as a widow beneficiary.  However, it is not clear from the inquiry when the appellant filed a claim with SSA requesting survivor's benefits or otherwise began to receive survivor's benefits through SSA.  For this reason, we find that remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA to obtain any and all relevant documents to establish when the appellant filed a claim for survivor's benefits or otherwise began to receive survivor's benefits as the Veteran's widow through SSA.  Any response should be documented in the record.   

2.  Thereafter, the appellant's claim should be readjudicated.  If any benefit sought on appeal remains denied, she and her representative should be provided with an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


